o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c september ----------------------- number release date conex-136904-13 uil 402a the honorable devin nunes member u s house of representative sec_113 north church street suite visalia ca attention dear congressman nunes i am responding to your letter of date on behalf of your constituent ---------- ---------------------- ------------- 402a c e of the internal_revenue_code which covers penalty-free in-plan rollovers under sec_402a as amended by the american taxpayer relief act of an individual can elect to transfer non-roth amounts from a retirement_plan that would otherwise not be distributable under the plan to a designated_roth_account in the same plan we commonly call this type of transaction an in-plan_rollover we are aware of the need for this guidance the priority guidance plan which we released jointly with the treasury_department on date lists guidance under sec_402a on in-plan rollovers as a priority relating to retirement benefits we are working on this guidance and hope to issue it soon i am sorry that i do not have more information at this time if you have any questions please contact me at wrote about the need for guidance from us on section --------------------- --------------------- ----------------- or at sincerely victoria judson division counsel associate chief_counsel tax exempt and government
